
	
		II
		110th CONGRESS
		1st Session
		S. 2323
		IN THE SENATE OF THE UNITED STATES
		
			November 7, 2007
			Mr. Kerry introduced the
			 following bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		A BILL
		To provide for the conduct of carbon capture and storage
		  technology research, development, and demonstration projects, and for other
		  purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Carbon Capture and Storage
			 Technology Act of 2007.
		2.DefinitionsIn this Act:
			(1)SecretaryThe
			 term Secretary means the Secretary of Energy.
			(2)Task
			 ForceThe term Task Force means the interagency task
			 force established by section 5(a)(1).
			3.Carbon dioxide
			 sequestration commercial demonstration projects
			(a)In
			 generalThe Secretary shall establish a competitive grant program
			 to provide grants or other financial assistance to at least 3, but not more
			 than 5, 8-year commercial demonstration projects to demonstrate the long-term
			 effects of sequestration of carbon dioxide in deep geological formations, of
			 which—
				(1)not less than 2
			 of those projects shall be conducted in deep saline aquifers; and
				(2)the remainder may
			 be conducted in saline aquifers combined with storage in established oil or gas
			 fields.
				(b)Project
			 requirementsA commercial demonstration project provided
			 assistance under subsection (a) shall—
				(1)involve
			 injections of at least 1,000,000 tons of carbon dioxide each year;
				(2)include intensive
			 characterization and monitoring of the site for the commercial demonstration
			 project in order to evaluate—
					(A)the security of
			 the storage of carbon dioxide over the period during which the commercial
			 demonstration project is being carried out;
					(B)any leakage from
			 the site over the period during which the commercial demonstration project is
			 being carried out; and
					(C)the security of
			 the storage of carbon dioxide, including the likelihood of leakage from the
			 site after the project has ceased to operate;
					(3)include
			 development of best practices for injecting, permitting, and managing the
			 storage area;
				(4)require full
			 integration of data from the commercial demonstration project; and
				(5)include an
			 evaluation of the most cost-efficient ways in which to—
					(A)undertake
			 sequestration of carbon dioxide;
					(B)integrate
			 sequestration with the capture and transportation of carbon dioxide;
					(C)effectively
			 monitor and verify the injected carbon dioxide; and
					(D)identify and
			 manage hazards and risks associated with storage.
					(c)ApplicationTo
			 be eligible to receive assistance under subsection (a), an entity shall submit
			 to the Secretary an application at such time, in such manner, and containing
			 such information as the Secretary may require.
			(d)LocationIn
			 providing assistance under this section, the Secretary shall select commercial
			 demonstration projects that are in locations that—
				(1)are geologically
			 and geophysically diverse;
				(2)represent a range
			 of population densities; and
				(3)are in close
			 proximity to—
					(A)utilities and
			 industrial settings; and
					(B)large-scale
			 existing and planned coal-fired generation facilities.
					(e)Cost-sharing
			 requirement
				(1)In
			 generalExcept as provided in paragraph (2), the non-Federal
			 share of the cost of carrying out a commercial demonstration project under
			 subsection (a) shall be not less than 20 nor more than 50 percent, as
			 determined by the Secretary.
				(2)ExceptionThe
			 Secretary may waive the non-Federal share required under paragraph (1) as the
			 Secretary determines to be appropriate.
				(f)Reports to
			 congress
				(1)Initial
			 reportAs soon as practicable, but not later than 8 years, after
			 the date of enactment of this Act, the Secretary shall submit to the
			 appropriate committees of Congress a report that describes the preliminary
			 results of—
					(A)any commercial
			 demonstration projects carried out under this section; and
					(B)the evaluation
			 conducted under subsection (b)(5).
					(2)Final
			 reportAfter any demonstration projects have been operated for a
			 sufficient period of time to gather meaningful data and performance metrics, as
			 determined by the Secretary, but not later than 10 years after the date of
			 enactment of this Act, the Secretary shall submit to the appropriate committees
			 of Congress a final report that includes the information required under
			 paragraph (1).
				(g)Authorization
			 of appropriationsThere is authorized to be appropriated to carry
			 out this section $1,600,000,000 for the period of fiscal years 2008 through
			 2015.
			4.Carbon dioxide
			 capture demonstration projects
			(a)In
			 generalThe Secretary shall establish a competitive grant program
			 under which the Secretary shall provide grants to at least 3, but not more than
			 5, commercial demonstration projects for the capture of carbon emissions from
			 coal-fired power plants.
			(b)Project
			 requirements
				(1)In
			 generalA commercial
			 demonstration project provided assistance under this section shall involve a
			 coal-fired power plant with a nameplate capacity of at least 250, but not more
			 than 500, megawatts.
				(2)PriorityThe
			 Secretary shall give priority to integrated proposed commercial demonstration
			 projects that would combine the capture of carbon dioxide with sequestration in
			 deep geological formations.
				(c)ApplicationTo
			 be eligible to receive assistance under subsection (a), an entity shall submit
			 to the Secretary an application at such time, in such manner, and containing
			 such information as the Secretary may require.
			(d)Cost-sharing
			 requirement
				(1)In
			 generalExcept as provided in paragraph (2), the non-Federal
			 share of the cost of carrying out a commercial demonstration project under
			 subsection (a) shall be not less than 50 percent.
				(2)ExceptionThe
			 Secretary may waive the non-Federal share required under paragraph (1) if the
			 Secretary determines that—
					(A)the technology
			 that is the subject of the commercial demonstration project is critical and the
			 technology risk is relatively high; and
					(B)there are
			 insufficient resources to provide the non-Federal share.
					(e)Authorization
			 of appropriationsThere is authorized to be appropriated to carry
			 out this section $2,400,000,000 for the period of fiscal years 2008 through
			 2015.
			5.Carbon capture
			 and storage regulations
			(a)Interagency
			 task force
				(1)In
			 generalThere is established an interagency task force to develop
			 regulations providing guidelines and practices for the capture and storage of
			 carbon dioxide.
				(2)MembershipThe
			 Task Force shall be composed of—
					(A)the
			 Secretary;
					(B)the Administrator
			 of the Environmental Protection Agency; and
					(C)the Secretary of
			 the Interior (acting through the Director of the United States Geological
			 Survey).
					(3)ChairpersonThe
			 Administrator of the Environmental Protection Agency shall be the chairperson
			 of the Task Force.
				(4)ConsultationIn
			 developing regulations under this section, the Task Force shall consult
			 with—
					(A)industry
			 experts;
					(B)legal experts;
			 and
					(C)technical
			 experts.
					(5)RequirementsThe
			 regulations developed by the Task Force shall—
					(A)take into account
			 existing underground injection control program requirements of the
			 Environmental Protection Agency;
					(B)address the
			 certification and closure of carbon dioxide capture and storage sites;
					(C)address the
			 potential appropriate transfer of liability to governmental entities;
					(D)provide
			 mechanisms to ensure, monitor, and verify the safe transportation and storage
			 of carbon dioxide;
					(E)provide estimate
			 of the costs of carrying out the regulations; and
					(F)take into account
			 the outcomes of demonstration projects.
					(6)Proposed
			 regulationsNot later than 3 years after the date of enactment of
			 this Act, the Task Force shall submit to the appropriate committees of Congress
			 the proposed regulations developed by the Task Force.
				(b)PromulgationNot
			 later than 18 months after the date on which the proposed regulations are
			 submitted under subsection (a)(6), the Administrator of the Environmental
			 Protection Agency shall promulgate the regulations.
			(c)UpdateNot
			 later than 3 years after the date of promulgation of the regulations under
			 subsection (b), the Administrator of the Environmental Protection Agency shall
			 update the regulations as necessary to take into account the results of
			 demonstration projects carried out under sections 3 and 4.
			(d)EnforcementThe
			 Administrator of the Environmental Protection Agency shall be responsible for
			 enforcement of, and inspections relating to, the regulations promulgated under
			 subsections (b) and (c).
			6.Carbon dioxide
			 capture and storage research and development
			(a)Carbon dioxide
			 capture technologiesThe Director of the Office of Science, in
			 consultation with the Assistant Secretary for Fossil Energy, shall carry out a
			 program for the research and development of potential technologies and
			 approaches for the capture of carbon dioxide, including the capture of carbon
			 dioxide—
				(1)through coal
			 gasification and related capture technologies;
				(2)in air-blown
			 pulverized coal combustion facilities;
				(3)in oxy-fueled
			 pulverized coal combustion facilities;
				(4)through
			 lower-cost separation of oxygen from air at power plants; and
				(5)through advanced
			 concepts and biological systems.
				(b)Carbon dioxide
			 storage technologies
				(1)In
			 generalThe Secretary, in consultation with the Secretary of the
			 Interior, shall carry out a program for the research and development of carbon
			 dioxide storage technologies, including—
					(A)the improved
			 understanding of geological carbon dioxide sequestration processes and
			 characteristics;
					(B)simulation
			 activities at carbon dioxide storage sites established under this Act or any
			 other Act; and
					(C)identification,
			 management, and mitigation of hazards and risks.
					(2)RecommendationsBased
			 on the research and development activities conducted under paragraph (1), the
			 Secretary shall develop rec­om­men­da­tions for optimal carbon dioxide storage
			 features, practices, and conditions.
				(c)Authorization
			 of appropriationsThere are authorized to be appropriated for the
			 conduct of activities under—
				(1)subsection (a)(1)
			 $100,000,000 for each of fiscal years 2008 through 2012;
				(2)paragraphs (2)
			 and (3) of subsection (a) $100,000,000 for each of fiscal years 2008 through
			 2012;
				(3)subsection (a)(4)
			 $100,000,000 for each of fiscal years 2008 through 2012; and
				(4)subparagraphs (A)
			 and (B) of subsection (b)(1) $50,000,000 for each of fiscal years 2008 through
			 2012.
				7.Carbon dioxide
			 storage capacity assessment
			(a)DefinitionsIn
			 this section—
				(1)AssessmentThe
			 term assessment means the national assessment of capacity for
			 carbon dioxide completed under subsection (f).
				(2)CapacityThe
			 term capacity means the portion of a storage formation that can
			 retain carbon dioxide in accordance with the requirements (including physical,
			 geological, and economic requirements) established under the methodology
			 developed under subsection (b).
				(3)Engineered
			 hazardThe term engineered hazard includes the
			 location and completion history of any well that could affect potential
			 storage.
				(4)RiskThe
			 term risk includes any risk posed by geomechanical, geochemical,
			 hy­dro­geo­log­i­cal, structural, and engineered hazards.
				(5)SecretaryThe
			 term Secretary means the Secretary of the Interior, acting through
			 the Director of the United States Geological Survey.
				(6)Storage
			 formationThe term storage formation means a deep
			 saline formation, un­mine­able coal seam, or oil or gas reservoir that is
			 capable of accommodating a volume of industrial carbon dioxide.
				(b)MethodologyNot
			 later than 1 year after the date of enactment of this Act, the Secretary shall
			 develop a methodology for conducting an assessment under subsection (f), taking
			 into consideration—
				(1)the geographical
			 extent of all potential storage formations in all States;
				(2)the capacity of
			 the potential storage formations;
				(3)the injectivity
			 of the potential storage formations;
				(4)an estimate of
			 potential volumes of oil and gas recoverable by injection and storage of
			 industrial carbon dioxide in potential storage formations;
				(5)the risk
			 associated with the potential storage formations; and
				(6)the Carbon
			 Sequestration Atlas of the United States and Canada that was completed by the
			 Department of Energy in April 2006.
				(c)Coordination
				(1)Federal
			 coordination
					(A)ConsultationThe
			 Secretary shall consult with the Secretary of Energy and the Administrator of
			 the Environmental Protection Agency on issues of data sharing, format,
			 development of the methodology, and content of the assessment required under
			 this title to ensure the maximum usefulness and success of the
			 assessment.
					(B)CooperationThe
			 Secretary of Energy and the Administrator shall cooperate with the Secretary to
			 ensure, to the maximum extent practicable, the usefulness and success of the
			 assessment.
					(2)State
			 coordinationThe Secretary shall consult with State geological
			 surveys and other relevant entities to ensure, to the maximum extent
			 practicable, the usefulness and success of the assessment.
				(d)External review
			 and publicationOn completion of the methodology under subsection
			 (b), the Secretary shall—
				(1)publish the
			 methodology and solicit comments from the public and the heads of affected
			 Federal and State agencies;
				(2)establish a panel
			 of individuals with expertise in the matters described in paragraphs (1)
			 through (5) of subsection (b) composed, as appropriate, of representatives of
			 Federal agencies, institutions of higher education, nongovernmental
			 organizations, State organizations, industry, and international geoscience
			 organizations to review the methodology and comments received under paragraph
			 (1); and
				(3)on completion of
			 the review under paragraph (2), publish in the Federal Register the revised
			 final methodology.
				(e)Periodic
			 UpdatesThe methodology developed under this section shall be
			 updated periodically (including at least once every 5 years) to incorporate new
			 data as the data becomes available.
			(f)National
			 assessment
				(1)In
			 generalNot later than 2 years after the date of publication of
			 the methodology under subsection (d)(1), the Secretary, in consultation with
			 the Secretary of Energy and State geological surveys, shall complete a national
			 assessment of capacity for carbon dioxide in accordance with the
			 methodology.
				(2)Geological
			 verificationAs part of the assessment under this subsection, the
			 Secretary shall carry out a drilling program to supplement the geological data
			 relevant to determining storage capacity of carbon dioxide in geological
			 storage formations, including—
					(A)well log
			 data;
					(B)core data;
			 and
					(C)fluid sample
			 data.
					(3)Partnership
			 with other drilling programsAs part of the drilling program
			 under paragraph (2), the Secretary shall enter, as appropriate, into
			 partnerships with other entities to collect and integrate data from other
			 drilling programs relevant to the storage of carbon dioxide in geologic
			 formations.
				(4)Incorporation
			 into NatCarb
					(A)In
			 generalOn completion of the assessment, the Secretary of Energy
			 shall incorporate the results of the assessment using the NatCarb database, to
			 the maximum extent practicable.
					(B)RankingThe
			 database shall include the data necessary to rank potential storage sites for
			 capacity and risk, across the United States, within each State, by formation,
			 and within each basin.
					(5)ReportNot
			 later than 180 days after the date on which the assessment is completed, the
			 Secretary shall submit to the Committee on Energy and Natural Resources of the
			 Senate and the Committee on Science and Technology of the House of
			 Representatives a report describing the findings under the assessment.
				(6)Periodic
			 updatesThe national assessment developed under this section
			 shall be updated periodically (including at least once every 5 years) to
			 support public and private sector decisionmaking.
				(g)Authorization
			 of appropriationsThere is authorized to be appropriated to carry
			 out this section $30,000,000 for the period of fiscal years 2008 through
			 2012.
			8.Technology-sharing
			 agreementsThe Secretary, in
			 coordination with the Secretary of State, shall offer to enter into agreements
			 with each of the countries of China and India, and any other country that is
			 heavily dependent on coal-fired power plants for electricity generation, to
			 pursue agreements under which the countries subject to an agreement
			 shall—
			(1)fund and demonstrate carbon dioxide capture
			 and storage technologies;
			(2)share and transfer knowledge and
			 information relating to those technologies; and
			(3)provide training with respect to those
			 technologies.
			
